REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have overcome the rejections of the office action mailed 01/07/21.  
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-5, 10, 14-24 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  
The method of Applicant’s claimed invention are different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. For example, the closest prior art document (Zhang et al.; of record) does not disclose a solid dispersion of nobiletin and methyl hesperidin or forming such a dispersion by melting a mixture of nobiletin and methyl hesperidin and then solidifying the mixture, as recited in Applicant’s claimed method, nor is Applicant’s claimed method suggested or obvious over this closest prior art document.  
Also, as pointed out in the declaration and Applicant arguments, Tables 1-1 and 1-2, on pages 64 and 65 of the Applicant’s specification demonstrate or show that the solid dispersion of nobiletin and methyl hesperidin according to the present claims exhibit an unexpected improved or enhanced solubility. In addition, solid dispersions of methyl hesperidin with other poorly soluble compounds do not exhibit enhanced solubility. Support of this assertion, is seen in the results presented for Example 1 (a solid dispersion of nobiletin and methyl hesperidin) and Comparative Examples 1,3, and 4 (solid dispersions of methyl hesperidin with ellagic acid, 
Furthermore, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method. 
Moreover, the method and the composition of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623